Cooper, J.,
delivered the opinion of the court.
No bill of exceptions was taken embodying the evidence introduced in support of the motion to set aside the pro confesso. Admitting that the affidavits which appear in the record do not show good cause for setting aside the decree, non constat that there was other testimony offered which warranted such action, and in the absence of an affirmative showing that all the testimony appears in the record, we must, in support of the decree, assume that there was such other evidence.

The decree is affirmed.